Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 1 of 10




                    EXHIBIT A
                    Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 2 of 10

                                                                                                                                                      SUM>100
                                            SUMMONS                                                                       FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                  (C/TACION JUDICIAL)
 NOTICE TO DEFENDANT; COSTCO WHOLESALE CORPORATION, a
                                                                                                               E-FILED
 (AVISO AL DEMANDADO): Washington Corporation; and DOES I to 50,                                               6/8/2020 10:54 AM
  Inclusive                                                                                                    Clerk of Court
                                                                                                               Superior Court of CA,
                                                                                                               County of Santa Clara
YOU ARE BEING SUED BY PLAINTIFF; ELIA QUINTANA, an Individual
(LO ESTA DEMANDANDO el DEMANDANTS):                                                                            20CV367174
                                                                                                               Reviewed By: S. Uy
                                                                                                               Envelope: 4425049

  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
  below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A fetter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
  case. There may be 0 court form that you can use for your response You can find these court forms and more Information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/selfhetp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and properly
  may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away, if you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services VWb site (www.lBWhelpcalif0ml3.org), the California Courts Online Self-Help Center
  (www.courtinfo.co.gov/solfhclp), or by contacting your local court or county bar association. NOTE: The court hoc a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more In a civil case. The court’s lien must be paid before the court will dismiss the case.
 (AVISO!Lo hen demandado. S/no responde dantro de 30d!as. la carte puedB deddiren su contra sin escucharsu versldn. Lea la infonriacidn a
 continuaddn.
     Tlene 30 DiAS DE CALENDARIO despuSs de qua la entreguan esta eitaddn y papetas legdes para presantar una respuesta par escrito an esfa
 corfe y hacer qua se aniregue una copla al demandante. Una carta o una llamada telefdnica no to protegan. Su raspuasta par asertto tiane que ostar
 an formafo legal corraclo si dasea qua procasen su caso an la corta. Es posible qua haya un formulario que ustad pueda usarpara su raspuasta.
 Puade ancontrar estos formulartos data corta y mSs Informaddn an el Centro daAyudade las Cortes da California (\vww.sucorte.ca.gov,), en la
 biblioteca da layes da su condado 0 en la corta qua la queda mbs carca. $1 no puade pagarla cuota de prosantadbn, pida el secratarlo de la corte
 que la d6 un formulario da exenddn da pago da cuotas. SI no presenta su raspuasta a tiempo, puade pardarel caso par Incumplimiento y la corte la
 podr4 quitarsu sueldo, d/neroy b/enes sin mSs advertenda.
    Hay otros raquisilos legales. £s recomendable que llama a un abogado Inmedidtamanle. SI no conoce a un abogado, puade llamar a un servicio da
 remisibn a abogados. Si no puade pager a un abogado. as posible qua cumpla con los raquisilos para obtanar servtdos legates gratuitos de un
 programe da sanrtdos legates sin fines de lucro. Puade encorjfrar estos grupos sin fines da lucro en el sitio web de Cali/ornla Legal Services.
 fwww.lawheIpcalifornla.org;. an al Centro da Ayuda da las Cortes da California. (Ww.sucorte.ca.gov; o ponibndosa en conlacto con la corta 0 el
 cdeglo de abogados locales. AV/SO.'Porfey. la corta tiane daracho a raclamarlaa cuotas y los costos axantos porlmponerun gravamen sobre
 cualquior rocuparadbn do $10,000 6 mis do valor racibida modlanto un acuordo 0 una concosibn do orbitrajoan un caso do dorecho dvH. Tiane que
 pagarel gravamen da la corta antes da qua la corte pueda da^charel caso.
The name and address of the court is;                                                         CASENUMeeR
(El nombre y direcclOn de le corte es):                                                       ^'*^‘'*'^CV367174
Superior Court of California, County of Santa Clara
191 N. 1st Street
San Jose, California 95113
The name, address, and telephone number of plaintiff’s attorney, or plaintiff without an attorney, is: Puul S. Zuckerman, Esq.
(El nombre, la diTcccidn y of numero de tel6fono del abogado del demandante, 0 del demandante que no liene abogado. as):
Carpenter, Zuckennan & Rowley
8827 West Olympic Boulevard, Beverly Hills, CA 90211                                                                              310-273-1230
                                                                     Clerk, by                                                                        , Deputy
 DAT&p/8/2020 10:54 AM                  Clerk of Court                             S. Uy                                                               (Adjunto)
                                                                     (Secretano)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 iseAu
                                  1. C I as an individual defendant.
                                  2. □ as.hepersonsued^t^«cus^^f^pe|f^^^


                                     3.[         on be^lf of (specify):

                                            under;   erf CCP 416.10 (corporation)                  [-----1 CCP 416.60 (minor)
                                                     I   i CCP 416.20 (defunct corporation)        I     I CCP 416.70 (conservatee)
                                                     I   I CCP 416.40 (association or partnership) (      | CCP 416.90 (authorized person)
                                                  1    1 other (spedfy):
                                     4. I      1 by personal delivery on (dafe);
                                                                                                                                                         PMt 1 Ct I
Form Adapted lor Mandekey Uaa                                          SUMMONS                                                 Code ol civil Ptocedure §S 412 20.4AS
  Jodolal Councilor Calilornf*                                                                                                                   WWW courl<n/o es gov
 SUM-100 (Rav.July1.2006)                                                                                                                  W«lUw Ooc * r«>m BuHOw-
                            Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 3 of 10


                                                                                                                                             PLD-PI-001
      ATI'ORNEY OR PARTY WITHOOr ATTORNEY (Narnd. SM» Bar number, anb aatlrese):                                         FOR COURT VSE ONLY
            Paul S. Zuckeniian, Esq.                                  SBN: 155539
            Cai’pcntcr, Zuckerman & Rowley
            8827 Wesl Olympic Boulevard
            Beverly Hills, CA 90211                                                                          Electronically filed
                      laEPHONE NO; ."510-27.3-1230                 FAX NO, (OBOonal): 310-858-1063           by Superior Court of CA
      E•^WIL ADDRESS (OpUonolti
                                                                                                             County of Santa Clara,
            ATroRNEypoR^A/ome;:PlainUff, ELIA QUINTANA
                                                                                                             on 6/8/2020 10:54 AM
      SUPERIOR COURT OF CALIFORNIA. COUNTY OFSANTA CLARA
                                                                                                             Reviewed By:S. Uy
!          S1REETADOReSS:191 N. ISlStTCCt
           MAILING ADDRESS; 191 N. Isl SlrCCl
                                                                                                             Case #20CV367174
                  oTYANDziPcooErSan Josc, 95113                                                              Env #4425049
                     BRANCH NAME;Downtown SupeiTor Court
                       PLAINTIFF: ELIA QUINTANA, nn Individual

I
            DEFENDANT: COSTCO WHOLESALE CORPORATION, a Wa.shington
    Corporation; and
      I X ) DOES 1 TO             .^0, Inclusive

       COMPLAINT—Personal Injury, Property Damage, Wrongful Death
             I   I AMENDED (Number):
       Type (check all that apply):
               MOTOR VEHICLE       CX] OTHER fspec/^;:GENERAL NEGLIGENCE: and
             I X I Property Damage       I----- 1 Wrongful Death PREMISES LIABILITY
             I X I Personal Injury                Other Damages (specify}:LOSS OF FUTURE
       Jurisdiction (check a//that eppfy^.* EARNINGS AND MEDICAL EXPENSES                                    CASE NUMBER;
     I     I ACTION IS A LIMITED CIVIL CASE
              Amount demanded I        I does not exceed $10.000                                              20CV367174
                                   I   I exceeds $10,000, but does not exceed $25,000
     m ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
     I     I ACTION IS RECLASSIFIED by this amended complaint
                  I    I from limited to unlimited
                  I    I from unlimited to limited
    1. Plaintiff (name or nsmesJ.ELIA QUINTANA, an Individual
           alleges causes of action against defendant (name or names): COSTCO WHOLESALE CORPORATION, a Washington
       Corporation; and DOES 1 to 50, Inclusive
    2. This pleading, including attachments and exhibits, consists of the following number of pages: 5
    3. Each plaintiff named above is a competent adult
       a. I   I except plaintiff (namej;
                (1) I    I a corporation qualified to do business in California
                (2) I    I an unincorporated entity (describe):
                (3) I    I a public entity (describe):
                (4) I    I a minor I     1 an adult
                           (a) I    I for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                           (b) I    I other (specify):
                (5) I    I other (specify):
           b. I        I except   plaintiff (name):
                         (1) I    I a corporation qualified to do business in California
                         (2) I    I an unincorporated entity (describe):
                         (3) I    I a public entity (describe):
                         (4) (    I a minor I        I an adult
                                    (a) I      I for whom a guardian or conservator of the estate or, a guardian ad litem has been appointed
                                    (b) I      I other (specify):
                        (5) I      I other (specify):

       I          I Information about additional plaintiffs wtio are not competent adults is shown in Attachment 3.                                ptQ> 1 o< a
                                                                                                                                Code olCMI Procedure. 9 42S.12
     Form Approved ior OUionBl Use                        COMPLAINT—Personal Injury, Property                                                  eourtlnJo.ca.gov
      Jiidteal CouncI o> CaWomla
    PLO-noOl (Rev. January 1.2007]                             Damage, Wrongful Death                                              WeitUw Doc 6 Form BullOer-
                      Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 4 of 10


                                                                                                                                     PLD-PI-001
     SHORT TITLE: QUFNTANA VS. COSTCO WHOLESALE CORPORATION, et al. -                                   ' CASENUMyiiR:




 4. I        I Plaintiff (name):
               is doing business under the fictitious name (specify):

          and has complied with the fictitious business name laws.
 5. Each defendant named above is a natural person
    a. I X I except defendant (name):Co%ico Wholesale Cofponition'              c. I   • I except defendant (nemoi:
             (1) I  la business organization, form unknown                                 (1) I   I a business organization, form unknown
             (2) I  I a corporation                                                        (2) I   I a corporation
             (3) I  I an unincoiporated entity (describe):                                 (3) I   I an unincorporated entity (describe):

                  (4) I     I a public entity (describe):                                (4) (   I a public entity (describe):

                  (5) l"x' I other (specify):                                            (5) I   I other (specify):
                             a Washington Corporation


     b. I        I except defendant (name):                                     d. I    I except defendant (name):
                   (1) I   I a business organization, form unknown                        (1) I   i a business organization, form unknown
                   (2) r I a corporation                                                  (2) I   I a corporation
                   (3) I   I an unincorporated entity (describe):                         (3) I   I an unincorporated entity (describe):

                  (4) I    t a public entity (describe):                                 (4) I   I a public entity (describe):

                  (5) I    I other Cspec/7y^;                                            (5) I   I other (specify):


      I       I information about additional defendants who are not natural persons is contained in Attachment 5.
6.        The true names of defendants sued as Does are unknown to plaintiff.
          a. I X I Doe defendants (specify Doe numbers): 1-50______________             were the agents or employees of other
                   named defendants and acted within the scope of that agency or employment.
            b. r)ri Doe defendants (specify Doe numbers}:\-50                              are persons whose capacities are unknown to
                    plaintiff.
7.        j    I Defendants who are joined under Code of Civil Procedure section 382 are (names):



8.        This court is the proper court because
          a. I I at least one defendant now resides in its jurisdictional area.
          b. I I the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
          c. nn injury to person or damage to personal properly occurred in its jurisdictional area.
          d. I    1 other (specify):




9.        I      I Plaintiff is required to comply with a claims statute, and
           a. 1      I has complied with applicable claims statutes, or
            b. I     I is excused from complying because (specify):




PLO^MOt {Rev. Jsnusiy 1. 2007]                       COMPLAINT—Personal Injury, Property                                                     Pogs 2 a> 3

                                                          Damage, Wrongful Death
                          Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 5 of 10


                                                                                                                                      PLD-Pi-001
      SHORT TITLE: QUINTANA vs. COSTCO WHOLESALE CORPORATION, et al.                                        CASE NUMBER:




     10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
         causes of action attached):
         a.       ] Motor Vehicle
         b- I x I General Negligence
         c.       ] Intentional Tort
         d. I    I Products Liability
         e. I X I Premises Liability
         f. I    I Other (specify):




     11.   Plaintiff has suffered
           a. I X I wage loss
           b. I X I loss of use of property
           c. I X I hospital and medical expenses
           d. I X I general damage
           e. I X I property damage
           f. I in loss of earning capacity
           g. [X) other damage (specify): FUTURE LOSS OF EARNINGS AND FUTURE MEDICAL EXPENSES. FOR
                         INTEREST AS PERMITfED BY LAW.



     12. I          I The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
             a. I       I listed in Attachment 12.
             b. I       I as follows:




I
     13. The relief sought in this complaint is within the jurisdiction of this court.



     14.   Plaintiff prays for judgment for costs of suit: for such relief as is fair, just, and equitable: and for ■
           a. (1)      compensatory damages
              (2) I  I punitive damages
              The amount of damages is (in cases for personal injury dr wrongful death, you must check (1)):
                (1) I X I according to proof
                (2) I X I in the amount of: $ OVER $25,000.00.

     15. nn TTie paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers): GN-1; and
                      PREM.L-l;PREM.L-2;PREM.L-5                                                                   ^------
    16. Demand for Jury Trial: Plaintiff hereby demands a trial by jury in all the afoi onienU|t1»c<I matters.             /

    Date:May 27,2020


    Paul S. Zuckemian, Esq.                                                         ►                                        ORNEY)
                                  {TYPE OR PRINT NAME)

                                                         COMPLAINT—Personal Injury, Pwperty                                               POQ« ) of )
    PLD-PIOOt (Rev. January 1.2007)
                                                              Damage, Wrongful Death
                        Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 6 of 10

I


                                                                                                                                      PLO-PI-001(2)
                                                                                                       CASE NUMBER;
       SHORT TITLE: QUINTANA vs. COSTCO WHOLESALE CORPORATION, ct al



                             FIRST                  CAUSE OF ACTION—General Negligence                                          Page 4__ ^
                              (number)
               ATTACHMENT TO CSH Complaint □□ Cross • Complaint
               (Use a separate cause of action form for each cause of action.)

               GN-1. PlainUff (name): ELIA QUINTANA, an Individual

                         alleges that defendant (name): COSTCO WHOLESALE CORPORATION, a Washington Corporation; and



                                         Does           I          to   50. Inclusive

                         was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                         negligently caused the damage to plaintiff
                         on (date): July 12,2018
                         at (place): 1000 Rcngtoiff Avenue, Mouniain View, CA 94043

                         (description of reasons for liability):

                        Defendants, and each of them, by their acts or omissions to act, negligently caused the injuries to Plaintiff which
                        occurred on or about July 12,2018, when she slipped and fell as a result of dangerous conditions on defendants'
                        property, that was created by defendants, causing injuries and damages in an amount to be proven at the time of trial.
                        Tlie walking surface at the subject address is inherently dangerous for the intended use. Plaintiff sustained serious
                        injuries and incurred damagc.s as direct result of the negligence of defendants in installing, constructing, maintaining,
                        inspecting, repairing, managing, supervising, controlling and/or operating the premises and walking surface located at
                         1000 Rengtorff Avenue, Mountain View, CA 94043; including, but not limited to aisles, floors and any other surfaces
                        and areas upon which individuals may move about; ncgligenily'hiring, training, supervising, coniroHing and/or
                        monitoring employees and agents responsible for the maintenance, inspections, repairing, .supervision, control and
                        operations; failing to provide a safe, suitable aiid adequate premises for individuals using stiid premises. Plaintiff is.
                        informed and believes and thereon alleges that said hazardous, dangerous conditions were caused and created by
                        Defendants, and each of them, and/or existed for a sufficient time prior to the incident for Defendants to have
                        coirected, removed, and/or warned Plaintiff of the existence of said conditions, which Defendants negligently and
                        carelessly failed to do, causing serious injuries to Plaintiff. Defendants also failed to warn Plaintiff of the risks and
                        dangers of which Defendants created or kjicw, or in the existence of reasonable cure should have known, and which
                        were unknown and not readily apparent to Plaintiff. Defendants' failure to warn was a direct legal cause of Plaintiffs
                        injuries and damages. Defendants had actual and/or constructive notice of said dangerous conditions.




                                                                                                                                                Ptpa 1 o> 1
      Form Approved lor Opllonal Use
                                                                                                                              Coda ol CIvO Pfocudure 425.12
       Judicial CouncI ol CaHlornla
                                                   CAUSE OF ACTION^enerai Negligence                                                   iwnv.eouithlo.ai.goi/
    PLD-PI-00l(2)[nev.Januaiy 1,2007)                                                                                          WeiUm Ooc Sr Form Builder'
                      Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 7 of 10


                                                                                                                                                           PLD-PhQ01(4
                                                                                                                      CASE NUMBER:
  SHORT TITLE; QUINTANA vs. COSTCO WHOLESALE CORPORATION, et al.



                       SECOND                        CAUSE OF ACTION—Premises Liability                                                            Page 5
                          (number)
          ATTACHMENT TO        [X] Complaint              ] Cross - Complaint
          (Use a separate cause of action form lor each cause of action.)

          Prem.L-1. Plaintiff (name):ELIA QUINTANA, an Individual
                      alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                      On ^date;;July 12, 2018                            plaintiff was injured on the following premises In the following
                           fashion (description of premises and circumstances of injury): plaintiff sustained injuries when she slipped and fell as a resiili

                            ofdongerous conditions on defendants' property, located at 1000 RengtorfTAvenue, Mountain View, CA 94043, causing injuries and

                            damages to be proven at the time of trial. Defendants, and each of them, are responsible for their faihiro to provide a safe, suitable and

                           adequate premises. Plaintiff is informed and believes and thereon alleges that said hu7.ardous, dangerous conditions were caused by
                            Defendants, and each of them, and/or existed for a sufTicient time prior to the incident fur defendants to have corrected, removed, and/or

                           warned Plaintiff of the existence of said conditions, which Defendants negligently and carclcs-sly failed to do, causing serious injuries to

                            Ploinliff. Defendants had actual and/or constructive notice of said dangerous conditions.
          Prem.L-2.           l x I Count One—Negligence The defendants who negligently owned, maintained, managed and
                                    operated the described premises were (names): COSTCO WHOLESALE CORPORATION, a
                                        Washington Corporation; and


                                       I XJ Does               1            to           50
          Prem.L-S.           I___I Count Two-*WilIful Failure to Warn [Civil Code section 846] The defendant'owners who willfully
                                    or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                    (names):



                                       I—I Does                             to
                                       Plaintiff, a recreational user, was         I " I an invited guest I             I a paying guest.
          Prem.L-4.           I       I Count Three—Dangerous Condition of Public Property The defendants who owned public property
                                        on which a dangerous condition exlsled were (names):



                                                I     I Does                        to
                                       a. I
                                   I The defendant public entity had I -I actual I           I constructive notice of the existence of the
                                     dangerous condition in sufficient time prior to the Injury to have corrected it.
                            b. I   I The condition was created by employees of the defendant public entity.
         Prem.L-5. a. I X I Allegations about Other Defendants The defendants who were the agents and employees of the
                            other defendants and acted within tho scope of the agency were (names): COSTCO WHOLESALE
                             CORPORATION, a Washington Corporation; and -


                                      t X I Does               1            to           50
                         b. I X I The defendants who are liable to plaintiff for other reasons and the reasons for their liability are
                                  I      I described in attachment Prem.L-S.b I ^ as follows (names): Defendants, and each of Uicm who
                                    failed to provide a safe, suitable and adequate premises arc, COSTCO WHOLESALE
                                    CORPORATION, u Washington Corporation; and DOES 1 to 50, Inclusive

                                                                                                                                                                     Pape 1 ei I
   For.-n Approved lot ^ions) Use                    CAUSE OF ACTION—Premises Liability                                                          Code of Cht ftocedire, ( 425.12
                                                                                                                                                           wiuw.cei0iinlixca.gav
     Judidal Council ol Culilomb
PI.O.PI40I(4) IRov. January 1,2007)                                                                                                                Wetdaw Ooc & roim Builder-
                         Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 8 of 10
                                                                                                                                                                     CM-010
      ATTOnNliY on PARTY V/ITHOUT ATTORNEY f/Vam®, ffiala OarnumiMf. andaOa/ast):                                                    fORCOUnr USE ONLY
      Paul S. Zuckerman, Bsq.                          SBN: 155539
      Carpenter, Zuckerman & Rowley
      8827 West Olympic Boulevard, Beverly Hills, CA 90211                                                       Eilectronically Filed
           TELEPHONE no.:3 10-273*! 230             FAX no.:3 10-858-1063                                        t y Superior Court of CA,
     ATTORNEY FOR/<va/7ie;.Plaintiff. BL1A QUINTANA                                                             < lounty of Santa Clara,
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
         STREET ADDRESS: 191 N. IStStrCCl                                                                        ( n 6/8/2020 10:54 AM
        MAIUNOADDRESS: 191 N. IStStTCet                                                                          f ieviewed By: S. Uy
          CITYAND ZIP CODE: San Josc, 95113                                                                      Case #20CV367174
              BRANCHNAME;Downtown SuDcrior Court                                                                -I invelope: 4425049
       CASE NAME: ELIA QUINTANA v. COSTCO WHOLESALE CORPORATION, el al.

                                                                                                                   CASE NUMBER;
        CIVIL CASE COVER SHEET                             Complex Case Designation                                 20CV367174
    FYI Unlimited          L Limited                  CD Counter          CZH Joinder
          (Amount                 (Amount                                                          JUDGE;
          demanded                demanded Is        Filed with lirst appearance by delendant
          exceeds $25,000)        $25,000 or less)        (Cal. Rules of Court, rule 3.402)          DEPT:

                                     Items 1-6 below must be completed (see InstrucUons on page 2}.
    1. Check one box below for the case type that best describes this case:
                                                    Contract                                Provisionally Coinplex Civil Litigation

        a
       Auto Ton
             Auto (22)                                  I Breach ol comraciMarranly (06)    (Cal- Rules ot Court, rules 3.400-3.403)
             Uninsured motorist (46)                ZD Rule 3.740 colleclions (09)          (ZD Anliirust/Trado regulation (03)
      Other Pt/POAVO (Personal Injury/Property              I Other colleclions (09)               LJ Construction defect (10)
      Damage/Wrongful Death) Tort                           1 Insurance coverage (16)              I 1 Mass tort (40)
      ^D Asbestos (04)                                  ___I Other contract (37)                   LJ Securities litigation (20)
      I I Product liability (24)                        ^eal Property                              LJ Environmental/Toxic tort (30)
      i I Medical malpractice (45)                          I Eminent domain/inverse               I    I Insurance coverage claims arising from the
      [X] Other PI/PD/WD (23)                                 condemnation (14)                           above listed provisionally complex case
                                                            I Wrongful eviction (33)                      types (41)
       Non-PI/PD/WD (Other) Tort
I                                                           I Other real property (26)             Enforcement ol Judgment
       __ Business torlAinfair business practice (07)
I                                                                                                  I   I Enforcement ol judgment (20)
       ZD Civil rights (08)                            Unlawful Detainer
       _D Defamation (13)                             LJ Commercial (31)                           Miscellaneous Civil Complaint
       ZD Fraud (16)                                  ZD Residential (32)                         (ZD RICO (27)
       _D Intellectual property (19)                  L J Drugs (30)                              I    1 Other complainl (not specified above) (42)
       ^D Professional negligence (25)                Ju^clal Review                              Miscellaneous Civil Petition
       ZZ Olher non-PI/PD/WD tort (35)                LJ Assei forfeilure (05)                    I    I Partnership and corporate governance (21)
       •mployment                                     y Petition re; arbitration award (11)                             (not speciHed above) (43)
       ZD Wrongful termination (36)                   I    ) Writ of mandale (02)
            i Other employment (15)______________ I        I Other judicial review (39)
    3 This nasR I        I Is    I X I Is not  complex under rule 3.400 of Ihe California Rules of Court. If the case Is complex, mark the
       factors requiring exceptional judicial management:
       a. I    I Large number of separately represented parties           d. I ~l Large number of witnesses
       b. I    I Extensive motion practice raising difficult or novel     e. I    I Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                     in other counties, states, or countries, or In a federal court
       c. I    I Substantial amount of documentary evidence               f. I    I Substantial postjudgment Judicial supervision

    3. Remedies sought (check all that apply): a.I X I monetary                     b. I   I nonmonetary; declaratory or Injunctive relief               c. I     Ipunitive
    4. Number ot causes of action (speclfy):TV/0 (2)
    5. This case         Is   IX I is not a class action suit.
    6. If there are any known related cases, file and serve a notice of related case. (You mafuse f<^\0^-O15.)

    Date: May 2. 2020
    Paul S. Zuckerman. Es ffvpe OR PRINT NAME)                                               ►                              tT-
                                                                                                                                           INEY FOR PARTY)
      ---------- -                                                        NOTICE             7                            \
      • Plaintiff must file this cover sheet with the first paper filed in the action or proc ceding (except sm^l claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Ca. Rules of Court, rule 3.220;}4^ailure to file may result
         in sanctions.                                                                       \
      • File this cover sheet In addition to any cover sheet required by local court rule. ^
      • If this case Is complex under rule 3.400 et seq. of ihe California Rules of Court, yqumusisei           copy of this cover sheet on all
         other parties to the action or proceeding.
      • Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet will be used for siaWstIcal purposes on^^. ino<a
                                                                                                                      Cfil. Rutes ot Coun. rotes 2.30.3.820,3.400<^.403,3.740;
    Form Adopted lor Mandatory Use                              CIVIL CASE COVER SHEET                                         Cut. StanOanis oi JuOlcfat AdiNninrttton, su). 3.10
      Judciiit Councl o< Calilomia                                                                                                                          www.couninlo.ea.oov
       CM^ttO{Rev. July t.2007|
                                                                                                                                                 WslUw Oec (1 Form Oullilvr-
                               Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 9 of 10

                                                                                                                                             CM-OIO
                                           INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
        To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
        complete and file, along with your first paper, the CMI Case Cover Shee/ contained on page 1. This information will be used to compile
        statistics about the types and numbers of cases filed. You must complete Items 1 through 6 on the sheet. In Item 1, you must check
        one box for the case type that best describes the case, if the case fits both a general and a more specific type of case listed in item 1,
        check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
        To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
        shoot must be filed only with your initial papor. Failure to file a cover sheet with the first paper filed In a civil case may subject a party,
        its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
        To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
        owed in a sum stated to be certain that Is not more than $25,000, exclusive of interest and attorney's fees, arising from a transacllon In
        which property, services, or money was acquired on credit. A collections case does not Include an action seeking the following: (1) tort
    I   damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
        attachment. The Identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
        time-for-servlce requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
        case will be subject to the requirements for service and obtaining a judgment In rule 3.740.
        To Parties in Complex Cases. In complex cases only, parties must also use the CMI Case Cover Sheet to designate whether the
        case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
        completing the appropriate boxes In items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
        complaint on all parties to the action. A defendant may file and servo no later than the time of its first appearance a joinder In the
        plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
        the case is complex.                                      CASE TYPES AND EXAMPLES
        Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
              Auto (22)-Personal Injury/Propeny             Breach ol Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
                   Damage/Wrongful Death                         Breach of Rental/Lease                         AnlitruslTTratie Regulalion (03)
              Uninsured Motorist (46) (if tho                        Contract (not unlawful detainer            Construction Defect (10)
                   case Involves an uninsured                            or wrongful eviction)                  Cl^ms Involving Mass Tort (40)
                   nwlorisi claim subject to                    Coniraci/Warranty Breach-Seller                 Securities Uilgaiion (28)
                   arbitration, check ilus item                      Plainiilf (not fraud or negligence)        Envlronmental/Toxlc Ton (30)
                   instead of Auto)                             Negligent Breach of Coniraci/                   Insurance Coverage Claims
        Other PI/POAVD (Personal Injury/                             Warranty                                        (arising from provi^onaUy complex
        Property Damage/Wrongful Death)                         Olher Breach of ConlractA/Varranty                   case type listed above) (41)
        Tort                                                Colicclions (e.g., money owed, open             Enforcement of Judgment
              Asbestos (04)                                     book accounts) (09)                             Enforcemoni of Judgment (20)
                  Asbestos Properly Damage                      Collection Case-Seiter Plaintiff                    Absiraci of Judgment (Out of
                                                                Olher Promissory Nole/Colleciions                          County)
                  Asbestos Personal Injury/
                                                                     Case                                           Confession of Judgment (non-
                         Wrongful Death
             Product Liability (not asbestos or             Insurance Covorago (notprovisionally                           domestic relations)
                   toxic/onvironmental) (24)                     conv>lox) (18)                                     Sister State Judgment
             Medical Malpractice (45)                           Auto Subrogation                                    Administrative Agency Award
                  Mccfical Malpractice-                         Olher Coverage                                           (not unpaid taxes)
                         Physicians & Surgeons              Other Contract (37)                                     Pelilion/Cenilication of Entry of
                                                                Contractual Fraud                                       Judgment on Unpaid Taxes
                  Other Prolessbnal Health Care
                         Malpractice                            Other Contract Dispute                              Other Enforcement ol Judgment
I                                                       Real Properly                                                      Case
             Other PI/PO/WO (23)                                                                            Miscellaneous Civil Complaint
1                 Promises Liability (e.g.. slip            Eminent Doniain/Invorse
                                                                Condemnation (14)                               RICO (27)
                         and fall)
                  Inteniional Bodily Injury/PD/WD           Wrongful Evbtion (33)                               Other Complaint (not spedliod
                                                                                                                    above; (42)
                         (e.g., assault, vandalism)         Other Real Properly (o.g., quiet title) (28)            Declaratory Relief Only
                  Intentional Infliction of                     Writ ol Possession of Real Properly                 Injunctive Rellel Only (non-
                         Emotbnal Distress                      Mortgage Foreclosure                                       harassment)
                  Nogllgont Infiblion ol                        Ouiel Title
                         Emotional Distress                                                                         Mechanics Uen
                                                                Olher Real Properly (not eminent                    Other Commercial Complaini
                  Olher PI/PO/WD                                domain, tandiordnenant. or                                 Case (non-iort/non-complex)
        Non-PI/PD/WD (Other) Tort                               foreclosure)                                        Other Civil Complaint
             Business Tori/Unlair Business              Unlawful Detainer                                                 (non-tori/non-complex)
                 Practice (07)                              Commercial (31)                                 Miscellaneous Civil Petition
             Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
                 false arrest) (not civil                   Drugs (38) (// thdeaso Involves illegal                 Governance (21)
                  harassment) (08)                              drugs, check this Item; otherwise,              Olher Petition (not specified
             Delamation (e.g., slander, libel)                  report as Commorcial or Residential)                above) {A3)
                    (13)                                Judicial Review                                             Civil Harassment
             Fraud (16)                                    Asset Forfeiture (05)                                    Workplace Viobnee
             Inietleclual Property (19)                    Petition Ro: Atbilraiion Award (It)                      Elder/Dependenl Adull
             Professional Negligence (25)                  Writ ol Mandate (02)                                           Abuse
                 Legal Malpractice                              Wril-Adminisirativo Mandamus                        Election Contest
                 Other Prolessional Matpraciice                 Writ-Mandamus on Limited Court                      Peiitbn for Name Change
                      (not medical or logal)                        Case Matter                                     Petition for Relief From Late
              Olher Non-Pl/PD/WD Tort (35)                      Writ-Other Limited Court Case                             Claim
        Employment                                                  Review                                          Other Civil Petition
            Wrongful Termination (36)                       Olher Judicial Review (39)
            Other Employment (15)                               Review ol Health Officer Order
                                                                Notice ol Appeal-Labor
                                                                  Commissioner Appoats
                                                                                                                                               Pag* 2 0)3
        CM-OIO (Rev. July I, 2007)
                                                            CIVIL CASE COVER SHEET
                Case 5:20-cv-07934-NC Document 1-1 Filed 11/11/20 Page 10 of 10
                                                              20CV367174
                                                            Santa Clara - Civil

                                                                                                        ATTACHMENT CV-5012 SAiy
CIVIL LAWSUIT NOTICE                                                                                   20CV367174
Superior Court of California, County of Santa Clara                            CASE NUMBER:
191 North First St, San Jose, CA 95113

                                      PLEASE READ THIS ENTIRE FORM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, arid a copy of this Cm/ Lawsuit Notice, and you must file
written proof of such service.


   DEFENDANT (The person sued); You must do each of the following to protect your rights:

   1.    You must file a written response to the Complaint, using the proper legal form or format, in the Clerk’s Office of the
         Court, within 30 days of the date you were served with the Summons and Complaint,
   2.    You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff If Plaintiff has no
         attorney (to “serve by mail" means to have an adult other than yourself mail a copy); and
   3.    You must attend the first Case Management Conference.
          Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of Santa Clara
Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free of charge, from
the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).

     ■    State Rules and Judicial Council Forms: www.courts.ca.QOV/forms.htm and www.courts.ca.Qov/rules.htm
     •    Local Rules and Forms: www.scscourt.ora

CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parlies and discuss the case, in person or by
telephone, at least 30 calendar days before the CMC. You must also fill out. file and serve a Case Management Statement.
(Judicial Council form CM-110) at least 15 calendar days before the CMC.

           You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                            Barrett, Thang N                                          21
    Your Case Management Judge is:                                                                   Department:

    The      CMC is scheduled for: (Completed by Clerk of Court)
                                              10/13/2020                               3:45pm                           21
                                   Date:                                       Time:             in Department:.
    The next CMC is scheduled for: (Completed by party if the 1®' CMC was continued or has passed)
                                   Date:                                       Time:             in Department:.



ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and.filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC. the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.scscourt.orQ or call the ADR Administrator (408-882-2100 x-2530) for a list of ADR providers and
their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.



Form CV-S012 REV 7/01/08                              CIVIL LAWSUIT NOTICE                                                    Page 1 of 1
